     Case: 1:20-cr-00353 Document #: 55 Filed: 07/17/20 Page 1 of 1 PageID #:259




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS

                                                )
                USA                             )                Case No: 20 CR 353-3
                                                )
                v.                              )                Magistrate Judge: Heather K. McShain
                                                )                Magistrate Judge: Gabriel A. Fuentes
                                                )
                Kelvin Franklin                 )
                                                )

                                                ORDER

        Detention and status on preliminary examination hearings held. By agreement and consent of all
of the parties and pursuant to the CARES Act, all parties appear by telephone conference. Based on the
Court’s findings and for the reasons stated on the record, the Government’s oral motion to detain the
defendant on the basis that if released, defendant poses a serious risk of flight and/or danger to the
community is granted. Enter Order of Detention. The matter is set for a continued status on preliminary
examination hearing before the magistrate judge on 7/23/20 at 11:00 a.m. (via telephone conference) in
Courtroom #1838. The call-in number is (888) 684-8852 and the access code is 2006804. If prior to the
status hearing defendant wishes to waive his right to a preliminary examination, then defense counsel
should notify the Court by no later than 4:30 p.m. on 7/21/20 and file a letter addressed to the Court
(copying opposing counsel) stating that defendant wishes to waive the right to a preliminary examination
hearing. If this letter is filed, then the Court will strike the status hearing. Members of the public and
media will be able to call in to listen to this hearing. Persons granted remote access to proceedings are
reminded of the general prohibition against photographing, recording, and rebroadcasting of court
proceedings. Violation of these prohibitions may result in sanctions, including removal of court issued
media credentials, restricted entry to future hearings, denial of entry to future hearings, or any other
sanctions deemed necessary by the Court. Defendant is hereby remanded into the custody of the U.S.
Marshals. Defendant shall remain in federal custody until further order of Court, pending the status on
preliminary examination hearing.

(T: 00:35 Det)
(T: 00:05 Status)




Date:   July 17, 2020                           /s/ _________________________________
                                                         GABRIEL A. FUENTES
                                                         UNITED STATES MAGISTRATE JUDGE
